Detailed Action




Claims 1-20 were pending in this application.
In response to a restriction requirement, claims 18-20 (Group II) have been cancelled.
Claims 1, 4-5, 7, 9-11 and 16 have been amended.
Claims 21-23 are newly added.
Claims 1-17 and 21-23 now are pending and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-17) in the reply filed on 10/26/2020 is acknowledged.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms Twitter®, YouTube®, Vine®, Java®, FIFA World Cup®, Olympics®, and Google® Play® which are trade names or marks used in commerce, has been noted in this application. These terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
The term “to haver” should be “to have” (Spec., ¶ 93).
Appropriate correction is required.


Claim Objections
Claim 15 is objected to because of the following informalities:  
The phrase “that a the embedded in-session purchase anchor link” should be “that the embedded in-session purchase anchor link” (lns. 2-3).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4, 9 and 23, and therefore claim 5 which depends from claim 4, include the claim limitation “qualify of service” (claim 4 ln. 2, claim 9 ln. 2, claim 23 ln. 2).  Applicant’s disclosure sheds no light as to what might have been signified by “qualify of service” as a claim limitation.  There is no known term of art anywhere in the field of computer networking that involves “qualify of service,” either.  Elsewhere in the See, e.g., claim 16 ln. 2, Spec. ¶ 49).  Applicant’s original intent, therefore, is uncertain whether “qualify of service” as amended actually was intended, or whether a typographical error may have occurred, where “quality of service” actually was intended.  In light of the disclosure, and since “quality of service” is a known term of art, and both “quality of service” and “qualify of service” are abbreviated in the claims as “QoS,” for purposes of compact prosecution it is presumed that the more standard terminology of “quality of service” was intended, not “qualify of service.”  Applicant, however, needs to amend such a claim limitation so that “quality of service” is claimed explicitly, or else otherwise make the record clear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 21 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones, et al., U.S. Patent Application Publication No. US 2006/0007916 A1 (hereinafter Jones), in view of Chen, U.S. Patent No. US 9,292,826 B1 (hereinafter Chen).
Claim 1 is disclosed by Jones, wherein
1. 	A method for interleaving multiple multimedia streams into a single interleaved stream, comprising: 
receiving, at a social multimedia server, a multimedia request comprised of a first multimedia stream comprised of a first sequence of packets and associated with a first communications session (¶¶ 18-19, wherein media signals are received, including voice, music and video media signals, whereby the media signals have been encoded into media data packets, ¶ 20, for streaming, ¶¶ 56-57), and a second multimedia stream comprised of a second sequence of packets and associated with a second communications session (¶¶ 18-19, wherein text signals are received, whereby the text signals have been encoded into text data packets, ¶ 20, for streaming, ¶¶ 56-57); 
selecting, from the first multimedia stream, a first number of packets from the first sequence of packets and placing the selected packets from the first multimedia stream into an interleaved stream (¶¶ 20, 25, wherein Media/Text Interleaving (MTI) involves text data packets and media data packets being interleaved for streaming together, ¶¶ 56-57); 
selecting, from the second multimedia stream. a second number of packets from the second sequence of packets and placing the selected packets from the second multimedia stream into the interleaved stream (¶¶ 20, 25, wherein Media/Text Interleaving (MTI) involves text data packets and media data packets being interleaved for streaming together, ¶¶ 56-57); 
[…] placing it into the interleaved stream (Fig. 6 # 84, ¶¶ 25, 58, wherein a synchronization source (SSRC) identification field is included in the interleaved media stream packets); and 
transmitting the interleaved stream over a third communications session (Fig. 5 # 106, ¶¶ 20, 48, wherein the interleaved text and media data packets are transmitted over .
Jones does not disclose explicitly, but Chen does disclose:
[…] creating a synchronization packet (col. 14 lns. 4-23, wherein synchronization tags are utilized in order to play back segments of grouped data that had been interleaved in one stream from multiple originating streams, whereby seamless switching of playback between the segments of grouped data in the interleaved stream occurs at boundaries demarcated by synchronization packets, col. 14 lns. 45-62; see also, Fig. 3 # 310, col. 8 ln. 60—col. 9 ln. 52), and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones with Chen.  The reason for doing so would have been to enable seamless playback of different kinds of streams of data interleaved into one stream (Chen: col. 14 lns. 4-23 and 45-62)
Claim 4 is not disclosed explicitly by Jones, but is disclosed by Chen wherein
4. 	The method of claim 1, wherein the social multimedia server stores a qualify of service (QoS) table specifying a QoS threshold for the first and second multimedia streams; and wherein either the first number of packets from the first sequence of packets, or the second number of packets from the second sequence of packets, or both, placed into the interleaved stream are based at least on a respective QoS threshold in the QoS table (col. 1 ln. 62—col. 2 ln.  12, wherein different streams are encoded by the server to enable play back with different levels of quality specified and stored in channel map information, including associated network bandwidth transmission rates needed for corresponding amounts of data, col. 8 lns. 29-41).


Claim 8 is disclosed by Jones in view of Chen, whereby Jones discloses
8. 	The method of claim 1, wherein the synchronization packet stores information about the third communications session (Fig. 6 # 84, ¶¶ 25, 58, wherein a synchronization source (SSRC) identification field is included in the interleaved media stream packets to indicate information about the interleaved media stream being sent).

Claim 21 is disclosed by Jones, wherein
21. 	A system, comprising: 
one or more processors (¶ 63); and 
[…] a plurality of computer-executable components that are executable (claim 21 lns. 1-3, ¶ 65) by the one or more processors to perform a plurality of actions (¶ 63), the plurality of actions comprising: 
receiving, at a social multimedia server, a multimedia request comprised of a first multimedia stream comprised of a first sequence of packets and associated with a first communications session (¶¶ 18-19, wherein media signals are received, including voice, music and video media signals, whereby the media signals have been encoded into media data packets, ¶ 20, for streaming, ¶¶ 56-57), and a second multimedia stream comprised of a second sequence of packets and associated with a second communications session (¶¶ 18-19, wherein text signals are received, whereby the text signals have been encoded into text data packets, ¶ 20, for streaming, ¶¶ 56-57); 
selecting, from the first multimedia stream, a first number of packets from the first sequence of packets and placing the selected packets from the first multimedia stream into an interleaved stream (¶¶ 20, 25, wherein Media/Text Interleaving (MTI) involves text data packets and media data packets being interleaved for streaming together, ¶¶ 56-57); selecting, from the second multimedia stream, a second number of packets from the second sequence of packets and placing the selected packets from the second multimedia stream into the interleaved stream (¶¶ 20, 25, wherein Media/Text Interleaving (MTI) involves text data packets and media data packets being interleaved for streaming together, ¶¶ 56-57); 
[…] placing it into the interleaved stream (Fig. 6 # 84, ¶¶ 25, 58, wherein a synchronization source (SSRC) identification field is included in the interleaved media stream packets); and 
transmitting the interleaved stream over a third communications session (Fig. 5 # 106, ¶¶ 20, 48, wherein the interleaved text and media data packets are transmitted over an Internet Protocol (IP) network using the same Media/Text Interleaved (MTI) media session).
Jones does not disclose explicitly, but Chen does disclose:
[…] memory including (col. 16 lns. 7-23) […]   
creating a synchronization packet (col. 14 lns. 4-23, wherein synchronization tags utilized in order to play back segments of grouped data that had been interleaved in one stream from multiple originating streams, whereby seamless switching of playback between the segments of grouped data in the interleaved stream occurs at boundaries demarcated by synchronization packets, col. 14 lns. 45-62; see also, Fig. 3 # 310, col. 8 ln. 60—col. 9 ln. 52), and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones with Chen.  The reason for doing so would have been to enable seamless playback of different kinds of streams of data interleaved into one stream (Chen: col. 14 lns. 4-23 and 45-62, col. 16 lns. 7-23).
Claim 23 is not disclosed explicitly by Jones, but is disclosed by Chen wherein 
23. 	The system of claim 21, wherein: 
the social multimedia server stores a qualify of service (QoS) table specifying a QoS threshold for the first and second multimedia streams (col. 1 ln. 62—col. 2 ln.  12, wherein different streams are encoded by the server to enable play back with different levels of quality specified and stored in channel map information, including associated network bandwidth transmission rates needed for corresponding amounts of data, col. 8 lns. 29-41), 
either the first number of packets from the first sequence of packets, or the second number of packets from the second sequence of packets, or both, placed into the interleaved stream are based at least on a respective QoS threshold in the QoS table (col. 1 ln. 62—col. 2 ln.  12, wherein different streams are encoded by the server to enable play back with different levels of quality specified and stored in channel map .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones with Chen.  The reason for doing so would have been to balance the desire for quality service with the need to work within resource constraints such as bandwidth (Chen: col. 1 ln. 62—col. 2 ln.  12, col. 8 lns. 29-41).


Claims 2 and 10-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Chen, and further in view of Busey, et al., U.S. Patent No. US 6,785,708 B1 (hereinafter Busey).
Claim 2 is not disclosed explicitly by Jones in view of Busey, but is disclosed by Chen wherein
2.	The method of claim 1, wherein the first multimedia stream (col. 9 lns. 19-32, wherein multicast data including video data is incorporated into multiple streams for interleaving into one stream, col. 12 lns. 48-59) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Busey with Chen.  The reason for doing so would have been to enable seamless playback of different kinds of streams of data interleaved into one stream (Chen: col. col. 9 lns. 19-32, 12 lns. 48-59).
Jones in view of Chen does not disclose explicitly, but Busey does disclose:
and the second multimedia stream each have any one of the following directionalities: unidirectional, multicast or bidirectional multimedia stream; and the first multimedia stream and the second multimedia stream have different directionalities (Fig. 2, col. 3 ln. 57—col. 4 ln. 5, wherein a chat client utilizes a continuously open bi-directional connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen with Busey.  The reason for doing so would have been to provide interactive network services to a user (Busey: col. 3 ln. 57—col. 4 ln. 5).

Claim 10 is disclosed by Jones, wherein
10. 	A method for rendering in a single user interface a plurality of multimedia streams interleaved into a single multimedia stream, comprising: 
receiving, [] over a user communications session. a single interleaved multimedia stream (Fig. 5 # 106, ¶¶ 20, 48, wherein interleaved text and media data packets, after having been transmitted over an Internet Protocol (IP) network using the same Media/Text Interleaved (MTI) media session, are received at an endpoint, Fig. 1 # 34, ¶¶ 16, 23) comprised of a first set of packets from a first multimedia stream (¶¶ 18-19, wherein media signals are received, including voice, music and video media signals, whereby the media signals have been encoded into media data packets, ¶ 20, for streaming, ¶¶ 56-57), a second set of packets from a second multimedia stream (¶¶ 18-19, wherein text signals are received, whereby the text signals have been encoded into text data packets, ¶ 20, for streaming, ¶¶ 56-57), […], 
rendering the separated second set of packets in a second client application contained (¶¶ 38-39, wherein received text is displayed to a recipient user).
Jones in view of Chen does not disclose explicitly, Busey but does disclose:
[…] at a client container application […] contained in the client container application […] in the client container application (col. 2 lns. 20-34, col. 3 lns. 49-56, wherein multimedia content and chat applications are embedded within a Web browser client application, allowing for synchronized browse and chat functions dynamically linked, col. 5 ln. 50—col. 6 ln. 32, whereby the chat window is embedded in the Web browser or vice versa, col. 6 ln. 51-60) […]
and the second multimedia stream is a bidirectional stream (Fig. 2, col. 3 ln. 57—col. 4 ln. 5, wherein a chat client utilizes a continuously open bi-directional connection) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen with Busey.  The reason for doing so would have been to provide interactive network services to a user in a user-friendly presentation format by embedding applications with each other together (Busey: col. 2 lns. 20-34, col. 3 lns. 49-56, col. 5 ln. 50—col. 6 ln. 32, col. 6 ln. 51-60).
Jones in view of Busey does not disclose explicitly, but Chen does disclose:
[…] and a synchronization packet (col. 14 lns. 4-23, wherein synchronization tags utilized in order to play back segments of grouped data that had been interleaved in one stream from multiple originating streams, whereby seamless switching of playback between the segments of grouped data in the interleaved stream occurs at boundaries see also, Fig. 3 # 310, col. 8 ln. 60—col. 9 ln. 52) […]
wherein the first multimedia stream is a unidirectional or multicast stream (col. 9 lns. 19-32, wherein multicast data including video data is incorporated into multiple streams for interleaving into one stream, col. 12 lns. 48-59) […];
separating the first set of packets apart from the second set of packets (col. 14 lns. 4-23, wherein playing back streamed groups of data interleaved from multiple originating streams involves segmenting out each interleaved group of data for playback) in the single interleaved multimedia stream (col. 12 lns. 48-59, wherein multiple streams of data that have been grouped together into an interleaved stream, with metadata indicating which segment belongs with which interleaved grouped data) up to the synchronization packet (col. 14 lns. 4-23, wherein synchronization tags are utilized in order to play back segments of grouped data that had been interleaved in one stream from multiple originating streams, whereby seamless switching of playback between the segments of grouped data in the interleaved stream occurs at boundaries demarcated by synchronization packets, col. 14 lns. 45-62; see also, Fig. 3 # 310, col. 8 ln. 60—col. 9 ln. 52) […]; and 
rendering the separated first set of packets in a first client application (col. 8 ln. 60—col. 9 ln. 52, wherein playback of video, including MPEG video, after being streamed occurs) and […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Busey with Chen.  The reason for doing so would have been to enable seamless playback of different 
Claim 11 is disclosed by Jones in view of Busey and Chen, wherein
11. 	The method of claim 10, wherein a communications session for the first multimedia stream (¶¶ 18-19, wherein media signals are received, including voice, music and video media signals, whereby the media signals have been encoded into media data packets, ¶ 20, for streaming, ¶¶ 56-57), a communications session for the second multimedia stream (¶¶ 18-19, wherein text signals are received, whereby the text signals have been encoded into text data packets, ¶ 20, for streaming, ¶¶ 56-57), and the user communications session are different from each other (¶¶ 20, 25, wherein Media/Text Interleaving (MTI) involves text data packets and media data packets being interleaved for streaming together, ¶¶ 56-57).
Claim 12 is disclosed by Jones in view of Busey and Chen, wherein
12. 	The method of claim 11, wherein the first multimedia stream is a video stream (¶¶ 18-19, wherein media signals are received, including voice, music and video media signals, whereby the media signals have been encoded into media data packets, ¶ 20, for streaming, ¶¶ 56-57) and the second multimedia stream is a chat stream (¶¶ 18-19, wherein text signals are received, including for the hearing impaired, ¶ 62, whereby the text signals have been encoded into text data packets, ¶ 20, for streaming, ¶¶ 56-57).
Claim 13 is not disclosed explicitly by Jones in view of Chen, but is disclosed by Busey wherein
13. 	The method of claim 12, wherein a chat over the chat stream may be initiated via a single user interface gesture corresponding to selecting a contact to chat with via a list of contacts (col. 7 lns. 17-58, wherein a user clicks once in a user interface to initiate a chat by selecting one from a number of listed potential chat sessions to initiate, including with a contact named “Rob the Receptionist”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen with Busey.  The reason for doing so would have been to provide interactive network services to a user with a user interface that is easy to use (Busey: col. 7 lns. 17-58).

Claims 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Chen, and further in view of Gonzalez, U.S. Patent Application No. US 2007/0005795 A1 (hereinafter Gonzalez).
Claim 3 is not disclosed explicitly by Jones in view of Chen, but is disclosed by Gonzalez wherein
3. 	The method of claim 1, wherein the first multimedia stream and the second multimedia stream each have any one of the following synchronizations: asynchronous (¶¶ 29, 38, wherein data is transmitted asynchronously, whenever need be), […] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen with Gonzalez.  The reason for doing so would have been to make sure to transmit data in a manner functionally required (Gonzalez: ¶¶ 29, 38).
Jones in view of Gonzalez does not disclose explicitly, but Chen does disclose wherein:
semi-synchronous or synchronous; and the first multimedia stream and the second multimedia stream have different synchronizations (claim 28, wherein data is transmitted synchronously).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Gonzalez with Chen.  The reason for doing so would have been to make sure to transmit data in a manner functionally required (Chen: claim 28).


Claims 5-7 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Chen, and further in view of Feyerabend, U.S. Patent Application Publication No. US 2004/0246895 A1 (hereinafter Feyerabend).
Claim 5 is not disclosed explicitly by Jones in view of Chen, but is disclosed by Feyerabend
5. 	The method of claim 4, wherein the second multimedia stream is faster than the first multimedia stream, and the method further comprises dropping packets from the second multimedia stream to enable the first multimedia stream to catch up with the second multimedia stream (¶¶ 10-11, wherein data streams suffer from high load situations requiring supervision packets to be dropped in order to remain with bandwidth utilization limits and so maintain adequate quality of service from one data stream prioritized over another, until no longer necessary), wherein a third number of packets dropped from the second multimedia stream is based at least on the QoS threshold of the second multimedia stream (¶¶ 11-12, wherein a drop profile for supervision packets is .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen with Feyerabend.  The reason for doing so would have been to keep priorities straight when faced with resource constraints such as high loads straining bandwidth (Feyerabend: ¶¶ 10-12).
Claim 6 is not disclosed explicitly by Jones in view of Chen, but is disclosed by Feyerabend
6. 	The method of claim 5, wherein the QoS table stores an indicator as to whether a multimedia stream is sensitive to packet dropping, and wherein the packets are dropped from the second multimedia stream if the second multimedia stream is not associated with an indicator that it is sensitive to packet dropping (¶¶ 11-12, wherein a drop profile for supervision packets is defined using a data table and applied for dynamic modification of the forwarding rate of supervision packets, to the extent determined necessary and possible, when data streams suffering from high load situations requiring supervision packets to be dropped in order to remain with bandwidth utilization limits and so maintain adequate quality of service from one data stream prioritized over another, until no longer necessary).

Claim 7 is not disclosed explicitly by Jones in view of Busey, but is disclosed by Chen wherein
7. 	The method of claim 5 comprising: 
receiving, at a social multimedia server over a user session, QoS data about the first multimedia stream (col. 2 lns. 49-56, wherein performance data is monitored regarding network congestion, as well as playback capabilities, including for the decoder and resolutions possible at the playback device, in relation to data being streamed, col. 1 ln. 62—col. 2 ln.  12); and 
modifying the QoS threshold of the first multimedia stream based at least on the received QoS data (col. 2 lns. 49-56, wherein different streams of data are streamed to resolve issues arising from performance data that has been monitored regarding network congestion, as well as playback capabilities, including for the decoder and resolutions possible at the playback device, in relation to data being streamed, col. 1 ln. 62—col. 2 ln.  12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Busey with Chen.  The reason for doing so would have been to adapt dynamically to changing conditions in order to continue to balance the desire for quality service with the need to 
Claim 9 is not disclosed explicitly by Jones in view of Feyerabend, but is disclosed by Chen wherein
9. 	The method of claim 8, wherein the synchronization packet stores information about qualify of service (QoS) thresholds (col. 1 ln. 62—col. 2 ln.  12, wherein different streams are encoded by the server to enable play back with different levels of quality specified and stored in channel map information, including associated network bandwidth transmission rates needed for corresponding amounts of data, col. 8 lns. 29-41) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Feyerabend with Chen.  The reason for doing so would have been to balance the desire for quality service with the need to work within resource constraints such as bandwidth (Chen: col. 1 ln. 62—col. 2 ln.  12, col. 8 lns. 29-41).
Jones in view of and Chen does not disclose explicitly, but Feyerabend does disclose:
[…] and packet dropping sensitivity indicators of the first multimedia stream and the second multimedia stream (¶¶ 11-12, wherein a drop profile for supervision packets is defined using a data table and applied for dynamic modification of the forwarding rate of supervision packets, to the extent determined necessary and possible, when data streams suffering from high load situations requiring supervision packets to be dropped in order to remain with bandwidth utilization limits and so maintain adequate quality of service from one data stream prioritized over another, until no longer necessary).
.


Claims 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Chen and Busey, and further in view of Feyerabend.
Claim 16 is not disclosed explicitly by Jones in view of Busey and Feyerabend, but is disclosed by Chen wherein 
16. 	The method of claim 10, wherein the synchronization packet stores quality of service (QoS) threshold for at least the second multimedia stream (col. 1 ln. 62—col. 2 ln.  12, wherein different streams are encoded by the server to enable play back with different levels of quality specified and stored in channel map information, including associated network bandwidth transmission rates needed for corresponding amounts of data, col. 8 lns. 29-41), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Busey and Feyerabend with Chen.  The reason for doing so would have been to balance the desire for quality service with the need to work within resource constraints such as bandwidth (Chen: col. 1 ln. 62—col. 2 ln.  12, col. 8 lns. 29-41).

[…] the method further comprising determining whether the second multimedia stream is faster than the first multimedia stream, and dropping packets from the second multimedia stream based on the QoS threshold of the second multimedia stream as to allow the first multimedia stream to catch up (¶¶ 10-11, wherein data streams suffer from high load situations requiring supervision packets to be dropped in order to remain with bandwidth utilization limits and so maintain adequate quality of service from one data stream prioritized over another, until no longer necessary).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen and Busey with Feyerabend.  The reason for doing so would have been to keep priorities straight when faced with resource constraints such as high loads straining bandwidth (Feyerabend: ¶¶ 10-12).
Claim 17 is not disclosed explicitly by Jones in view of Busey and Chen, but is disclosed by Feyerabend wherein
17. 	The method of claim 16, wherein the synchronization packet stores a packet drop sensitivity indicator for at least the second multimedia stream, the method further comprising only dropping packets if the second multimedia stream is not indicated to be sensitive to packet dropping (¶¶ 11-12, wherein a drop profile for supervision packets is defined using a data table and applied for dynamic modification of the forwarding rate of supervision packets, to the extent determined necessary and possible, when data streams suffering from high load situations requiring supervision packets to be dropped in order .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen and Busey with Feyerabend.  The reason for doing so would have been to keep priorities straight when faced with resource constraints such as high loads straining bandwidth (Feyerabend: ¶¶ 10-12).


Claims 14-15 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones in view of Chen and Busey, and further in view of Gonzalez.
Claim 14 is not disclosed explicitly by Jones in view of Busey and Chen, but is disclosed by Gonzalez wherein
14. 	The method of claim 12, wherein the video stream has an in-session purchase anchor link embedded in the video of the video stream (¶¶ 329-330, wherein a streaming video includes a facility to receive user input via a GUI, including hyperlinks, for activating a process to make purchases); 
the method comprising: 
receiving from the first client application an activation of the embedded in-session purchase anchor link (¶¶ 329-330, wherein while streaming a video user input via a GUI, including hyperlinks, is received, activating a process to make purchases); and 
initiating a separate session to an electronic market corresponding to the in-session purchase anchor link (¶¶ 329-330, wherein upon receiving while streaming a video user input via a GUI, including hyperlinks, a process is activated to make purchases, including clicking on a shopping basket, and the user is transitioned to a checkout process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen and Busey with Gonzalez.  The reason for doing so would have been to enable users to make purchases easily, including while streaming videos (Gonzalez: ¶¶ 329-330).

Claim 15 is not disclosed explicitly by Jones in view of Busey and Chen, but is disclosed by Gonzalez wherein
15. 	The method of claim 14 comprising: sending an indicator over the communications session of the second multimedia stream that a the embedded in- session purchase anchor link has been activated (¶¶ 329-330, wherein an interaction control component monitors for and reports to the server all user interactions, including upon receiving while streaming a video user input via a GUI, including hyperlinks, causing activation of a process to make purchases, including when a user clicks on a shopping basket, resulting in the user being transitioned to a checkout process).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen and Busey with Gonzalez.  The reason for doing so would have been to facilitate users making purchases, including while streaming videos (Gonzalez: ¶¶ 329-330).

Claim 22 is not disclosed explicitly by Jones in view of Gonzalez and Busey, but is disclosed by Chen wherein 
22. 	The system of claim 21, wherein: 
the first multimedia stream (col. 9 lns. 19-32, wherein multicast data including video data is incorporated into multiple streams for interleaving into one stream, col. 12 lns. 48-59) […]
the first multimedia stream and the second multimedia stream each have any […] semi-synchronous, or synchronous (claim 28, wherein data is transmitted synchronously), and 
the first multimedia stream and the second multimedia stream have different synchronizations (claim 28, wherein data is transmitted synchronously, not asynchronously).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Busey and Gonzalez with Chen.  The reason for doing so would have been to enable seamless playback of different kinds of streams of data interleaved into one stream (Chen: claim 28, col. 9 lns. 19-32, 12 lns. 48-59).
Jones in view of Chen and Gonzalez does not disclose explicitly, but Busey does disclose:
[…] and the second multimedia stream each have any one of the following directionalities: unidirectional, multicast, or bidirectional multimedia stream (Fig. 2, col. ,
the first multimedia stream and the second multimedia stream have different directionalities (Fig. 2, col. 3 ln. 57—col. 4 ln. 5, wherein a chat client utilizes a continuously open bi-directional connection), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen and Gonzalez with Busey.  The reason for doing so would have been to provide interactive network services to a user (Busey: col. 3 ln. 57—col. 4 ln. 5). 
Jones in view of Chen and Busey does not disclose explicitly, but Gonzalez does disclose:
[…] one of the following synchronizations: asynchronous, (¶¶ 29, 38, wherein data is transmitted asynchronously, whenever need be), […] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jones in view of Chen and Busey with Gonzalez.  The reason for doing so would have been to make sure to transmit data in a manner functionally required (Gonzalez: ¶¶ 29, 38).



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For answers to questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (from USA or Canada) or 571-272-1000.
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        




/Timothy Sowa/
Examiner, Art Unit 2448